NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                            July 03, 2014

      Hon. Elena P. Serna                Hon. Clif Alexander
      Walsh, Anderson, Gallegos, Green & Sico, White, Hoelscher, Harris & Barugh,
      Trevino, P.C.                      LLP
      100 N.E. Loop 410, Suite 900       900 Frost Bank Plaza
      San Antonio, TX 78216              802 N. Carancahua
                                         Corpus Christi, TX 78401
      Hon. Miguel Alberto Saldana
      Walsh, Anderson, Gallegos, Green & Hon. Craig M. Sico
      Trevino, P.C.                      Sico, White, Hoelscher, Harris & Barugh,
      100 N.E. Loop 410, Suite 900       LLP
      San Antonio, TX 78216              900 Frost Bank Plaza
                                         802 N. Carancahua
                                         Corpus Christi, TX 78401


      Re:       Cause No. 13-13-00325-CV
      Tr.Ct.No. C-0542-13-A
      Style:    LA JOYA INDEPENDENT SCHOOL DISTRICT, ET AL v. RUTH
                VILLARREAL, INDIVIDUALLY AND RUTH VILLARREAL INSURANCE LLC

      Dear Attorneys:

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 92nd District Court
           Hon. Laura Hinojosa, Hidalgo County District Clerk
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region